Document#: 1 F`|ed: 11/08/18 P.

  
   

any K.ienna,asasiaaav-O? 1 Of 3 PGQ€'D #-1
Valentina S. Minciirgasova (SBN 27274
CORNWELL & BALDWIN

1017 East Grand Avenue

Escondido, CA 92025

760~747-1100 (tel); 760-747-1188 {fax)

  

)

UNITED STATES DIS'I`RICT COURT
CEN'I`RAL DIS'I`RIC'I` OF CALIFORNIA

 

 

 

 

 

GClU-EMPLOYER RETIREMENT PUND AND BOARD CASE NO'
OF 'I`RUSTEES OF THE GCIU-EMPLOYER
RETIREMENT FUND 2;17»cV-0737i-JFW»E
Plaintiff(s)
V.

DELANEY PRINTING AND LITHO _ cERTrFIcATION oi= }UDGMENT son
COMPANY» INC-» an mem CO*'PO“““>n REGISTRATION rN ANoTHER DIsTRICT

Defendant(s]

I, Kiry K. Grav , Clerk of this United States District Court, certify that the attached

judgment is a true and correct copy of the original judgment entered in this action on AP!‘il 16, 2018
as it appears in the record of this Court, and that* (see betaw) ute

No notice of appeal from this judgment has been filed, and no motion of any kind listed in Ruie 4(a) of the Pederal Rules
of Appellate Procedure has been filed.

IN TESTIMONY WHEREOF, l sign my name and affix the seal of this Court on MAY 9 5 E(llg
Date

KIRY K. GRAY
CLERK, U.S. DISTRICT COURT , .,~:/’"“ t _.

  

. 1114
* fnsert the appropriate language:

“No notice of appeal from this judgment has been t`iled, and no motion of any kind listed in Ruie 4(a} of the Federal Rules of Appellate
Procedure[*§ has §)een fifed.”

“No notice of appeal from this judgment has been t`ded, and all motions of the kinds listed in Ruie 4(a) of the Ru§es of Appellate
Procedure[*] have been disposed of, the latest order disposing of such a motion having been entered on Idate§."

“An appeal was taken from this judgment and this judgment was affirmed by mandate of the Court of Appeals issued on {clate].”
“An appeal was taken from this judgment and the appeal was dismissed by order entered on idate]."
[NOTE: The motions listed in Ruie 4(a), Federal Ruies of Appellate Procedure are: for judgment under Rule SU{b]; to amend or make additional

factual findings under Rule 52(b); for attorney's fees under Rule 54 if the district court extends the time to appeaf under Rule 58; to alter or amend the
judgment under Rule 59; for a new trial under Rule 59; or for relief under Rule 60(§)) if filed no fater than 28 days after judgment is entered.]

 

CV-lt]i (11!15) CERT[FICAT!ON OF ]UDGMENT FOR REGISTRATION EN ANOTHER DISTRICT

-5=~

\OOO--JO\U\

10
11
12
13
14
15
16
17
is
19
20
2i
22
23
24
25
26
27
23

  

" D®Qiei§it"\@h#ii‘ Fi!tiéb HMQ§/d§ P -210&32%%‘§@!5:%:248

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

GciU-EMPLoYaR RETIREMENT CASE No. 2:17~Cv-07371-1FW-E
esseessa
RETIREMENr FUND, JUDGMENT

Plaintiffs,
v.

DELANEY PRINTING AND LITHO
COMPA_NY, INC., an Indiana
corporation

Defendant.

 

Judgrnent, comprised oi` the following, is hereby entered against Defendant
Delaney Printing and Litho Cornpany, Ine.:

Plaintiffs’ First Claim for Relief

As to Plaintiffs’ First Clairn for Relief, Defendant is hereby ordered to pay
$1,209,480 in Withdrawal liability and 351,689.14 (plus $]49.]] per day after Aprz`l 13,

2018 until a judgment is entered) in prejudgment interest pursuant to Section
4219(0)(6`) of ERISA, 29 U.S.C. § 1399(cl)(6).

 

 

 

 

'--JO"\

OQ

10
ll
12
l3
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

CT)

se,z<;>eeevlétz§av_ t ussuraeanttzl Etesfaat%ttag '

 

§9i § P@§§e@di§zas

 

Plaintift`s’ Second Ciairn for Relief

As to Piaintiffs’ Second Ciairn for Relief, Defendant is hereby ordered to pay
$412.50 in contributions, $i76.13 (plus $0.09 per day ryder April 13, 2018 until a
judgment is entered) in prejudgment interest attributable to the contributions, $82.50 in
liquidated damages attributable of the contributions, and $3,13`0.05 in audit costs.

Piaintiffs’ Third Clairn for Reliet`

As to Plaintiffs’ Third Clairn for Relief, Defendant is hereby ordered to produce
to Plaintiffs, within i0 calendar days, its books and records covering the period of
March 1, 2013 through the date of Defendant’s withdrawal in 2015.

Plaintiffs’ Fourth Ciaim for Relief

As to Piaintiffs’ Pourth Ciaim for Relief, Dei`endant is hereby ordered to pay
$3,630.07 in underpaid minimum annual contributions, $830.61 (plus $].OO per day
after Aprz`l ]3, 2018 until a judgment is entered) in prejudgment interest attributable to
the contributions, and $726.02 in liquidated damages

Plaintiffs’ Fifth Claim for Relief

As to Plaintiffs’ Fifth Claim for Relief, Det`endant is hereby ordered to pay

$1,122.44 in liquidated damages and $205.97 in interest resulting from its late payment
of April 2013 and December 2015 contributions

Attorneys’ Fees and Costs

Defendant is hereby ordered to pay $28,933.59 in attorneys’ fees pursuant to
Local Ruie 55.3, and costs totaling 3659.50.

'i`otal judgment for Piaintiffs is $

IT IS SO ORDERED.

     

Dated: April 16, 2013 _¢_¢ ar _._. 22?
dorable John F. Walter

 

 

 

 

